Mrs. G. W. Scott, a widow, brought this suit against Morris McMullen and Elton McMullen, partners doing business under the trade-name of Mack's Motor Coaches, and William M. Forrest, to recover damages for injuries resulting in the death of Rachel Janice Scott, the minor daughter of the plaintiff. A trial before a jury resulted in verdict and judgment for the plaintiff against the defendants, Morris McMullen and Elton McMullen, for the sum of $5,000. Said defendants have appealed.
This is a companion case with the case of Morris McMullen et al. v. W. N. Coleman, et ux., 135 S.W.2d 776, this day decided. The facts in this case and the errors committed in the trial court are substantially the same as were involved in that case. For the reasons stated in the opinion in that case, the judgment of the trial court in this case is reversed and the cause is remanded for a new trial. *Page 780